Citation Nr: 1710251	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  14-31 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for skin cancer, to include as secondary to service-connected otitis media and bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to April 1952.  He died in July 2013, and the appellant is his surviving spouse who has been substituted to pursue this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant as the Veteran's surviving spouse has been substituted as the claimant.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  As the substituted claimant, the appellant may proceed in furtherance of these identified claims that were still pending at the time of the Veteran's death, and has the same rights to submit additional evidence as did the Veteran.

The appellant had the opportunity to attend a Board videoconference hearing in January 2017; however, she failed to appear for her scheduled hearing, and her request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016). 

The Board has recharacterized the claim as it is on the title page, where the record reflects that the Veteran had varying diagnoses, to include depressive disorder and nightmare disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the scope of a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.

In a December 2012 Notice of Disagreement for other issues, prior to the change in regulation requiring claims be submitted on specified forms, the Veteran raised a claim for compensation pursuant to 38 U.S.C.A. § 1151 for a left eye and or nerve problem.  The issue of entitlement under 38 U.S.C.A. § 1151 has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  To ensure every possible consideration of the appellant's claims, the Board finds it appropriate to refer the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Skin Cancer

VA treatment records, and VA examinations from December 2011 and June 2012, show that the Veteran had skin cancer to include basal cell carcinoma.  

In February 2012, the Veteran indicated his belief that numerous X-rays for his service-connected left ear disability had resulted in his skin cancer.  In August 2014 the appellant suggested that the Veteran may have suffered exposure to chemicals in Korea, which caused his skin cancer.  The Board notes that the Veteran does not have service in Korea in the demilitarized zone (DMZ) from April 1968 through August 1971, and is thus not presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iv)).  For veterans who assert Agent Orange exposure during service in the Korean DMZ at a different time, the VA Adjudication Procedures Manual, the M21-1 provides guidance for additional development to include final verification with the U.S. Army and Joint Services Records Research Center (JSRRC).  See M21-1, IV.ii.1.H.4.c.  The AOJ should ask the appellant for additional information regarding the Veteran's alleged exposure and submit a request to the JSSRRC for a formal finding as to whether sufficient information to verify herbicide exposure exists.

The Veteran was afforded a VA examination for his skin cancer in December 2011.  The examiner opined that the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition or X-rays obtained in diagnosis and treatment of his service-connected condition (otitis media).  The Board observes that this examiner failed to address whether the Veteran's service-connected otitis media, and resulting X-rays at least as likely as not aggravated the Veteran's skin cancer.  In addition, there is no opinion as to whether the skin cancer was directly caused by or related to the Veteran's service.  As such, this VA opinion is inadequate.  38 C.F.R. § 4.2.  Remand to obtain another VA opinion is necessary.

Psychiatric Disorder

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

For cases certified to the Board after August 4, 2014 (such as the current case certified in May 2015), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125(a) (2016); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

VA treatment records, to include from January 20, 2011, and VA examiner's opinion from June 19, 2012, show that the Veteran had psychiatric diagnoses to include depressive disorder, nightmare disorder and/or PTSD.  

In December 2011, the Veteran's representative suggested that the Veteran's chronic pain related to his service-connected ear disabilities caused or aggravated his psychiatric condition by increasing his anxiety and fear response.  In January 2011 and February 2012, the Veteran indicated that while he was hospitalized in Japan for his ear, he overheard stories from more severely injured service members, and as a result he experienced nightmares related to others' Korean War related combat stories and feared for his life should he have to go into combat.  In August 2014, the appellant reported that the Veteran had witnessed a friend in the hospital commit suicide, and that this was one of the Veteran's stressors.  

Although the Veteran was afforded a VA psychiatric examination in February 2012, with an addendum opinion in June 2012, the examiner did not address the theory of entitlement on a secondary basis.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).  Further, the examiner used Diagnostic Criteria from the DSM-IV, when the DSM-5 should have been applied.  As such, the opinion is inadequate for determining whether service connection is warranted, and remand is necessary in order to obtain another VA opinion.

In addition, while on remand, the appellant should be sent appropriate notice and given the opportunity to provide details regarding the Veteran's claimed stressor and chemical exposure.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant a VCAA notice letter in connection with the claim for service connection for an acquired psychiatric disorder, to include PTSD, to include as a secondary claim.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the claims, to include a claim for PTSD; (2) inform her about the information and evidence that VA will seek to provide; and (3) inform her about the information and evidence she is expected to provide.  PTSD has unique evidentiary requirements.  See 38 C.F.R. § 3.304(f). 

The notice letter should include a VA Form 21-0781, Statement in Support of Claim for PTSD.  The appellant should also be asked to provide any known specific details about the Veteran's claimed stressors associated with his PTSD, including her August 2014 report that the Veteran witnessed a friend's suicide while hospitalized in service.  This may include a description of the incident, the date, location, and names of any individuals the Veteran witnessed being injured or killed

2.  Upon receipt of the aforementioned VA Form 21-0781 (or other appropriate PTSD development letter), or after a reasonable amount of time has passed without response, the RO/AMC should make a determination as to whether sufficient details have been provided to warrant an attempt to verify any claimed stressor. 

If it is determined that sufficient details have been provided so as to warrant an attempt to verify the claimed stressor, attempt to verify the in-service stressor(s) through the JSRRC and/or other appropriate source(s), following the procedures set forth in 38 C.F.R. § 3.159.  Any information obtained should be associated with the electronic claims file (ECF).

3.  Send the appellant a letter requesting any information she may have regarding the Veteran's alleged chemical exposure.  This should include information regarding his service and duties.

4.  After completing the foregoing development, the AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 and in consideration of 38 C.F.R. § 3.307(a)(6)(v) to attempt to verify the Veteran's claimed chemical or herbicide exposure. 

5.  The AOJ should refer the case to the JSRRC for verification of exposure to herbicides or to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

6.  Then, obtain a VA opinion as to the nature and etiology of the Veteran's skin cancer.

Copies of all pertinent records in the Veteran's ECF, or in the alternative, access to the ECF, must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the ECF, including the Veteran's service treatment records, post-service medical records, and lay statements.  

Based on a review of the medical and lay evidence of record, the examiner must opine as to whether it is at least as likely as not (50 percent or more) that the Veteran's skin cancer had its onset in or was otherwise medically related to his military service.

The examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's diagnosed skin cancers were (a) caused by or (b) aggravated by (permanently worsened by) his service-connected chronic, nonsuppurative otitis media and his bilateral hearing loss, including the X-rays he underwent in relation to his service-connected disabilities.

A clear rationale for all opinions must be provided, with citations to the record, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should discuss the effects of any claimed chemical exposure.  

7.  Obtain a VA psychiatric opinion to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder, to include PTSD.  

Copies of all pertinent records in the Veteran's ECF, or in the alternative, access to the ECF, must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the ECF, including the Veteran's service treatment records, post-service medical records, and lay statements.  

Based on a review of the evidence of record, including the Veteran's service treatment records, post-service medical records, and lay statements, the examiner must clearly indicate whether the Veteran met the diagnostic criteria for PTSD according to the DSM-5, prior to his death.

The examiner must opine as to whether it is at least as likely as not (50 percent or more) that any current acquired psychiatric disability, to include depressive disorder, nightmare disorder or PTSD had its onset in or was otherwise medically related to his military service.

The examiner must provide an opinion, consistent with sound medical judgment, as to whether it was at least as likely as not (a 50 percent or greater probability) that any of the Veteran's diagnosed psychiatric disorders were (a) caused by or (b) aggravated by (permanently worsened by) any of his service-connected disabilities, including the pain he experienced in relation to his service-connected disabilities.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should be mindful that the DSM-5 is for application in this case.

8.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. 

If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Yvette R. White
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






